          Case 4:19-cv-01413 Document 1 Filed on 04/18/19 in TXSD Page 1 of 9



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                 ________________ DIVISION



JUSTIN L. PARHAM,                                  §        CIVIL ACTION NO. _____________,
Individually and on Behalf of All                  §
Others Similarly Situated,                         §
                                                   §
            Plaintiffs,                            §        COLLECTIVE ACTION
                                                   §
v.                                                 §
                                                   §
                                                   §
HYDROCHEM LLC,                                     §        JURY TRIAL DEMANDED
                                                   §
            Defendant.                             §



             INDIVIDUAL AND COLLECTIVE ACTION COMPLAINT
     UNDER THE FAIR LABOR STANDARDS ACT AND DEMAND FOR JURY TRIAL


                                     NATURE OF THE ACTION


       1.       Plaintiff JUSTIN PARHAM (“Plaintiff Parham” or “Parham”) brings this civil action

pursuant to the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq. (the “FLSA”

or the “Act”) on behalf of himself and on behalf of all those similarly situated, to recover unpaid back

wages (29 U.S.C. § 211(a)), an additional equal amount as liquidated damages (29 U.S.C. § 216(c)),

attorneys’ fees and costs (29 U.S.C. § 216), and pre- and post-judgment interest.

       2.       Defendant has violated the FLSA within the past three years by not paying its project

managers (including Plaintiff Parham and others similarly situated) for the overtime hours they

worked.

       3.       Plaintiff, as the putative collective/class representative, seeks certification of this suit

as a collective action on behalf of all current and former “project managers,” “crew hand,” or others

who have performed duties similar to the duties performed by the Plaintiff for Defendant
      Case 4:19-cv-01413 Document 1 Filed on 04/18/19 in TXSD Page 2 of 9



       4.      and paid a salary without any overtime compensation within the past three years

(collectively referred to as the “Similarly Situated Employees”).

                                         I.     PARTIES

       5.      Plaintiff Justin Parham resides in Baytown, Texas. Parham was hired by Defendant

in or about February 2016 in Deer Park, Texas to perform field service work, consisting of slug

flushing, steam blows, chemical clean, lube oil flushing, and air blows, for multiple and different

piping systems for Defendant and its clients. He was so employed until approximately May 2017.

       6.      Defendant HydroChem LLC is a foreign limited liability company that operates

throughout the United States, including in this judicial district. Plaintiff requests that the United

States District Clerk for the Southern District of Texas cause summons to be issued to the

registered agent for service of process for HydroChem, as identified with the Texas Secretary of

State, as follows:

                                      HydroChem LLC
                        c/o C T Corporation System, Registered Agent
                                 1999 Bryan Street, Suite 900
                                  Dallas, Texas 75201-3136

Plaintiff requests that, upon issuance of the summons, the summons and attached Original

Complaint be returned to the undersigned counsel so that they may be served through private

process server on the registered agent, as identified above, pursuant to FED. R. CIV. P. 4(e)(1) and

4(h)(1)(A).

                                 JURISDICTION AND VENUE

       7.      Jurisdiction is proper in this Court pursuant to 28 U.S.C. §1331 (federal question

jurisdiction) and 29 U.S.C. § 216(b) (the FLSA).
       Case 4:19-cv-01413 Document 1 Filed on 04/18/19 in TXSD Page 3 of 9



        8.      Defendant’s failure to pay Plaintiff overtime wages occurred in Deer Park, Texas.

Therefore, this action is within the jurisdiction of the United States District Court for the Southern

District of Texas and venue is proper in the Southern District of Texas, Houston Division.

        9.      Defendant was Plaintiff’s (and all others similarly situated) employer within the

meaning of the FLSA.

                II.       ENTERPRISE AND INDIVIDUAL FLSA COVERAGE

        10.     At all relevant times, Defendant employed at least two employees engaged in

interstate commerce or in the production of goods or services for interstate commerce, or

employees handling, receiving, selling or otherwise working on goods or material that have been

moved in or produced for interstate commerce; and has an annual gross volume of sales made or

business done of not less than $500,000. Defendant, therefore, constitutes an enterprise engaged

in interstate commerce or in the production of goods or services for interstate commerce within

the meaning of the FLSA (29 U.S.C. §203(r) & (s)).

        11.     In addition, in connection with his employment with Defendant, Plaintiff, and all

others similarly situated, engaged in interstate commerce within the meaning of the FLSA (29

U.S.C. §§ 206(a) & 207(a)(1)).

                   III.    BACKGROUND AND STATEMENT OF CLAIMS

        A.      HydroChem is a Nationwide Employer of Project Managers like Plaintiff.


        12.     HydroChem is an industrial cleaning solutions company to the petrochemical, oil

refining, and energy end-markets that provides chemical cleaning throughout the United States,

including in this judicial district.

        13.     HydroChem employs individuals engaged in commerce or in the production of

goods for commerce and/or handling, selling, or otherwise working on goods or materials that


                                                 -3-
       Case 4:19-cv-01413 Document 1 Filed on 04/18/19 in TXSD Page 4 of 9



have been moved in or produced in commerce by any person, as required by 29 U.S.C. §§ 206-

207.

       14.     HydroChem’s annual gross volume of business exceeds $500,000.

       15.     HydroChem required Parham and Similarly Situated Employees to sign an

Agreement stating that the job of Project Manager was considered an exempt position for purposes

of federal wage-hour law which means that you are not eligible for overtime pay for hours actually

worked in excess of 40 in a given workweek. However, the position of Project Manager was not

that of an exempt position.

       16.     Plaintiff Parham was employed by Defendant to perform manual labor work that

consisted of slug flushing, steam blows, chemical clean, lube oil flushing, and air blows, for

multiple and different piping systems.

       17.     The work of Parham (and of other Similarly Situated Employees) was supervised

and directed by Defendant.

       18.     Plaintiff Parham and other Similarly Situated Employees performed duties and had

similar responsibilities. Plaintiff and the other Similarly Situated Employees were subject to the

same policies and work rules implemented by Defendant.

       B.      HydroChem Pays Project Manager A Flat Salary With No Overtime.


       19.     HydroChem pays Plaintiff a bi-weekly rate and classifies them as exempt from the

overtime pay mandates of the FLSA.

       20.     Plaintiff often works in excess of forty hours per week each week. For instance,

Parham estimates that he worked at least twelve hours per day, seven days per week, on average

for months at a time.




                                               -4-
       Case 4:19-cv-01413 Document 1 Filed on 04/18/19 in TXSD Page 5 of 9



       21.     HydroChem did not pay Plaintiff any compensation for hours worked over forty

per work-week.

       22.     HydroChem purposefully and knowingly misclassified Parham and other Similarly

Situated Employees as “project managers” in an effort to avoid paying overtime wages.

       23.     HydroChem would send 9-10 “project managers” to work on a site for weeks to

months at a time. Parham and other Similarly Situated Employees would work 12 hours plus shifts

a day. The work was supervised and approved by the Defendant’s Project Engineer.

       24.     HydroChem provided the work, shift schedules, the uniforms, the tools, the

personal protective equipment, training, and access to job sites.

                           COLLECTIVE ACTION ALLEGATIONS

       25.     Plaintiffs bring this lawsuit pursuant to 29 U.S.C. § 216(b) as a collective action on

behalf of the following class of potential opt-in litigants:

       All individuals who are current or former non-exempt employees of HydroChem,
       LLC who performed work in the United States at any time between April 19, 2016
       and the present, and who were paid pursuant to a daily rate compensation system
       (the “FLSA Class”).

       26.     Plaintiff desires to pursue his FLSA claim on behalf of any individuals who opt-in

to this action pursuant to 29 U.S.C. § 216(b).

       27.     Plaintiff and the FLSA Class are “similarly situated,” as that term is used in 29

U.S.C. § 216(b), because, inter alia, all such individuals worked pursuant to HydroChem

previously described common business practices and, as a result of such practices, were not paid

the full and FLSA-mandated overtime premium for hours worked over forty during the work-

week. Resolution of this action requires inquiry into common facts, including, inter alia,

HydroChem’s common compensation, timekeeping and payroll practices for its salaried non-

exempt employees.


                                                  -5-
       Case 4:19-cv-01413 Document 1 Filed on 04/18/19 in TXSD Page 6 of 9



        28.     Specifically, HydroChem paid Plaintiff and the FLSA Class a set amount of pay

per week, regardless of the number of hours worked, and failed to pay overtime compensation as

required by law.

        29.     Defendant’s violations have been willful.

        30.     There are questions of law and fact common to the class/collective.

        31.     The claims or defenses of the representative, Plaintiff Parham, are typical of the

claims or defenses of the class/collective.

        32.     The representative, Plaintiff Parham, will fairly and adequately protect the interests

of the collective/class.

        33.     The similarly situated employees are uniquely known to HydroChem, are readily

identifiable, and can be located through HydroChem’s records. HydroChem employs many

salaried non-exempt employees throughout the United States. These similarly situated employees

may be readily notified of this action through direct United States mail and/or other means, and

allowed to opt into it pursuant to 29 U.S.C. § 216(b), for the purpose of collectively adjudicating

their claims for overtime compensation, liquidated damages (or, alternatively, interest), and

attorneys’ fees and costs under the FLSA.

        34.     Prosecuting this case as a class/collective action for similarly situated employees

who have been unlawfully denied overtime wages will promote judicial efficiency and will best

protect the interest of the class/collective members.

        35.     There are no conflicts of interest among the class/collective members.

        36.     Plaintiff’s written Consent to this action is attached as Exhibit 1 and incorporated

by this reference.

                           IV.   COUNT I – VIOLATION OF THE FLSA

        37.     All previous paragraphs are incorporated as though fully set forth herein.

                                                 -6-
      Case 4:19-cv-01413 Document 1 Filed on 04/18/19 in TXSD Page 7 of 9



       38.     The FLSA requires that covered employees be compensated for every hour worked

in the work-week. See 29 U.S.C. § 206(b).

       39.     The FLSA provides that, if an employee is a salaried and non-exempt that they be

compensated for every hour worked in the excess of forty hours (40).

       40.     Plaintiff and the other Similarly Situated Employees are entitled to overtime at a

rate of an additional one and one-half times their regular rate of pay for all hours worked in excess

of forty (40) hours per workweek.

       41.       Plaintiff and the other Similarly Situated Employees have worked in excess of forty

(40) hours in most workweeks within the past three years.

       42.       HydroChem has failed to pay overtime to Plaintiff and the other Similarly

Situated Employees for hours worked in excess of forty (40) hours in the workweeks of the past

three years.

       43.       Plaintiff and the other Similarly Situated Employees are further entitled to

recover an additional equal amount as liquidated damages (29 U.S.C. § 216(c)) and attorneys’

fees and costs (29 U.S.C. § 216).

       44.     HydroChem’s failure to pay overtime was willful, thus entitling Plaintiff and the

other Similarly Situated Employees to a three-year statute of limitations

       45.     During all relevant times, Plaintiff and the other Similarly Situated Employees were

covered employees entitled to the above-described FLSA protections.

                                V.      JURY TRIAL DEMAND

       46.     Plaintiff demands a trial by jury for all issues of fact.

                                 VI.     PRAYER FOR RELIEF

       47.     Plaintiffs seek the following relief:



                                                 -7-
Case 4:19-cv-01413 Document 1 Filed on 04/18/19 in TXSD Page 8 of 9



       a.     Upon proper motion, enter an order certifying this suit as a collective action

              on behalf of all current and former insurance adjusters and trainers, and that

              Notice therefore be distributed to all putative class/collective members;

       b.     Order Defendant to pay damages, including unpaid overtime compensation,

              unpaid spread of hours payments, and unpaid wages;

       c.     Pre-judgment and post-judgment interest to the fullest extent permitted

              under the law;

       d.     Liquidated damages to the fullest extent permitted under the law;

       e.     Litigation costs, expenses, and attorneys’ fees to the fullest extent permitted

              under the law; and

       f.     Such other and further relief as this Court deems just and proper.

Dated: April 18, 2019

                                     Respectfully submitted,



                                     /s/ Luisa F. Calderon
                                     Luisa F. Calderon
                                     Texas Bar No. 24072018
                                     Southern District I.D. No. 1448708
                                     9 Greenway Plaza, Suite 500
                                     Houston, Texas 77046
                                     Telephone: 713-403-4200
                                     Facsimile: 713-403-4201
                                     Email: lcalderon@fbfk.law

                                     ATTORNEY-IN-CHARGE FOR PLAINTIFFS




                                        -8-
     Case 4:19-cv-01413 Document 1 Filed on 04/18/19 in TXSD Page 9 of 9



OF COUNSEL:

FERGUSON BRASWELL FRASER KUBASTA PC
9 Greenway Plaza, Suite 500
Houston, Texas 77046
Telephone: 713-403-4200
Facsimile: 713-403-4201

ATTORNEYS FOR PLAINTIFFS




                                      -9-
